DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Toro (Pub. No.: US 2016/0166447 A1) in view of Jorissen (Pub. No.: US 2014/0331601 A1). Toro discloses an absorbent article consisting of a top sheet, a backsheet, a positioning adhesive, optionally a core, and optionally an acquisition layer. Jorissen teaches an elastic hot melt adhesive comprising a thermoplastic polymer and tackifying agent that can be incorporated into a backsheet. Jorissen differs from the claimed invention as the elastic hot melt adhesive of Jorissen is incorporated into a backsheet rather than an elastic hot melt adhesive that is used as the backsheet. Similarly, Damay (Pub. No.: US 2007/0135788 A1) and Kong (US Pat. No.: 7,754,327) teach a backsheet that includes a tackifier but fails to teach that the composition is used as the backsheet (Damay, ¶ 0092; Kong, claim 9). 
Similarly, independent claim 14 recites that a positioning adhesive is applied to the hot melt adhesive. This limitation is not disclosed by the prior art as the hot melt adhesive composition of Jorissen is incorporated into a backsheet and thus, the proposed modification of Toro and Jorissen would be applied to a backsheet that comprises a film or sheet rather than being applied to a hot melt adhesive that is used as the backsheet. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Adam Marcetich/Primary Examiner, Art Unit 3781